947 F.2d 954
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
In re James Michael STRIPLING;  Margaret Stripling, Debtors.MILL CREEK LUMBER & SUPPLY COMPANY, Appellee,v.James Michael STRIPLING;  Margaret Stripling, Appellants.
No. 90-5260.
United States Court of Appeals, Tenth Circuit.
Sept. 4, 1991.

Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Debtors-appellants James Stripling and Margaret Stripling appeal a district court order affirming a bankruptcy court's judgment denying a discharge pursuant to 11 U.S.C. § 727(a)(2) and (a)(3).   On appeal, the Striplings argue the bankruptcy court's findings that they knowingly and fraudulently made false oaths and transferred and concealed assets with specific intent to hinder, delay, and defraud creditor-appellee Mill Creek Lumber & Supply Company are clearly erroneous.   The Striplings contend simply that Margaret Stripling is naive about the business side of her medical practice, James Stripling exercised poor judgment, and their accountant and attorney made errors for which they should not be held accountable.


3
After carefully reviewing the record, we AFFIRM for substantially the same reasons as the district court.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3